Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 06/03/2022 has been entered. Claims 18 – 25 remain pending. Claims 30 – 38 are newly added. The amendments and new claims find support in at least the original claim set, [0055], [0041], Fig 1., [0083], and [0089]
Applicant has overcome the previous drawing objection.
Applicant’s amendments to claim 18 have overcome the previous rejection under 102(a)(1) in view of He (WO2014/121122)

However, upon further consideration, a new rejection is made of;
Claims 18 – 19, 30, 32 – 35, and 37 – 38 under 35 U.S.C. 103 over Wang (US2012/0181171) in view of Barnes (US 5,178,739)
Claim 31 under 35 U.S.C. 103 over Wang (US2012/0181171) in view of Barnes (US 5,178,739) and in further view of Szczyrbows (DE4025231A, using espacenet translation) 
Claim 36 under 35 U.S.C. 103 over Wang (US2012/0181171) in view of Barnes (US 5,178,739) and in further view of Wang (US2015/0352210)


	
Claims Objections
Claims 18, 30, and 36 is objected to because of the following informalities:
(Claim 18) The “nanoparticles” used in the phrases “wherein nanoparticles may be received at one end” and “shell material layer that coats the nanoparticle” appears to reference “the magnetic nanoparticles” and should written as such for clarity purposes. 
(Claim 18) “the shell material source” appears to reference “the at least one shell material source” and should written as such for clarity purposes
(Claim 30) the phrase “wherein each of the shell material sources may be provided with by at least one magnetic field generator” should read wherein each of the shell material sources may be provided with at least one magnetic field generator”.
(Claim 33) “the nanoparticle source” should read “the magnetic nanoparticle source” for clarity purposes. 
(Claim 36) The dependency clause of claim 36 reads “the apparatus of claim 18 for forming core-shell magnetic nanoparticles” is different from the other claims which simply say “The apparatus of claim 18” (or whichever claim it is dependent on). The examiner recommends removing the wording “for forming core-shell magnetic nanoparticles” for consistency purposes.
Appropriate correction is required.


Claim Rejections – U.S.C. § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 30, and 32 – 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 19 recites the limitation "the nanoparticle structures".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the nanoparticle structure is intended to be the magnetic nanoparticles or something else. It is interpreted as the magnetic nanoparticles for purposes of examination. 

Regarding claim 30, the phrase “wherein each of the shell material sources may be provided with by at least one magnetic field generator” is indefinite. The wording of “may be” together with “at least one magnetic field generator” is indefinite because it is unclear whether the claim limitation is requiring that at least magnetic field generator be provided for each shell source, or not (i.e. may be). For purposes of examination, it is interpreted that each shell material sources comprises at least one magnetic field generator.

Regarding claim 32, the claim limitation is indefinite. The claim limitation to co-deposit a matrix material with the nanoparticle is indefinite because it is not clear from the claims whether the co-depositing is in relation to the coating of the nanoparticle or whether the core-shell magnetic nanoparticles (which are formed in the apparatus) and a matrix material are co-deposited simultaneously. Based on Fig 1., it appears the limitation is related to co-depositing the already coated core-shell magnetic nanoparticles with a matrix material onto a substrate.
Furthermore, given that the invention claimed in claim 18 is “an apparatus for forming core-shell magnetic nanoparticles”, it is not clear how the matrix material source further limits the apparatus for “forming core-shell magnetic nanoparticles”, given that it takes place after the coating. As such, it appears to be intended use of the formed product worked upon by the apparatus claimed in claim 18 and not limiting. For purposes of examination, it is interpreted as such. 

Regarding claim 33, the phrase “or otherwise held in relation to one another, in a spatial arrangement” is indefinite. The metes and bounds of the phrase and what structure they would impart on the structured magnetic structure is not clear. For purposes of examination, it is interpreted that the structure imparted is any spatial arranged of the nanoparticles.

Regarding claims 35 – 36, the phrases “the nanoparticles are deposited on a substrate” and “the nanoparticles are collated in solution” are indefinite. The phrases are indefinite because it is not clear if “the nanoparticles” are the nanoparticles generated and the substrate/collated solution are the nanoparticle source, or whether “the nanoparticles” are the core-shell/coated magnetic nanoparticles formed in the apparatus, which are then deposited on a substrate or in a collated solution. 

Regarding claims 37, the phrase “operable to generate a magnetic field through which the beam of nanoparticles generated by” is indefinite. It is not clear what the phrase means. It is unclear if the limitation is stating that the nanoparticles are generated within a controllable magnetic field or something else. For purposes of examination, it is interpreted that the magnetic nanoparticles are generated within a controllable magnetic field, which is produced by a controllable magnetic field generator. 

Claim 38 recites the limitation "the structured nanoparticles".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the nanoparticle structure is intended to be the magnetic nanoparticles or something else. It is interpreted as the magnetic nanoparticles for purposes of examination. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim 19 and claim 38 do not further limit claim 18 because claim 18 already requires at least one shell material source comprising a bore for the magnetic nanoparticles to pass through for coating. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 – 19, 30, 32 – 35, and 37 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2012/0181171, cited in Office Action of 02/11/2022) in view of Barnes (US 5,178,739)

Regarding claims 18 – 19, 30, 35, and 37 – 38, Wang teaches a system for producing a core-shell nanoparticle including a source of nanoparticles [Fig 22, 2702; 0090 – 0094] (meeting the claimed nanoparticle source to generate a beam of nanoparticles), tubular shaped growth targets [Fig 22, 2704; 0090 – 0094], which comprise a bore through which the nanoparticles pass to be coated with a shell, meeting the claimed shell material source comprising a bore and the limitation of claim 19. 
Wang specifically teaches that the targets can be surround by solenoids [0077], that is, an electromagnetic coil controlled by voltage source, meeting the claimed limitation of a controllable magnetic field generator that can control the movement of the nanoparticles. 
Wang further teaches/shows that the growth targets can be arranged in series [Fig 22] and teaches that each target can be individual controlled [0091] and can have one or more magnets to create magnetic fields around each target to control the formation of the nanoparticles, meeting the claimed limitation of claim 30 [0046]
Wang teaches a substrate for deposition [Fig 22], meeting the claimed limitation of claim 35.

Wang states that the nanoparticles are formed in the nucleation target [0090] and that said target can be individually controlled [0091], wherein the targets of Wang can have one or more magnets to create magnetic fields around each target to control the formation of the nanoparticles and the magnet can be a solenoid that is controlled by a voltage source [0077], meeting the claimed limitation of generating nanoparticles within a controllable magnetic field of claim 37 and formed into a structure. Furthermore, Wang shows that the nucleated/formed nanoparticles then pass through other targets to form a multi-shell nanoparticle [Fig 22], meeting the claimed limitation of claim 38. 

Wang does not explicitly teach two sub-generators that are orthogonal to each other. 
Barnes teaches a sputter deposition system including a hollow, cylindrical sputter target disposed between the first sputter target and a substrate [Abstract]. Barnes teaches that a plurality of magnets surround the chamber to produce intense plasma regions near the interior surface of the cylinder and an RF coil is provided to sustain the plasma [Abstract]. Barnes shows that the magnets disposed on the outside to create a multipole field (interpreted as a first sub-generator) and a power supply connected to a RF coil and the cylindrical target to create a DC bias such that the material is sputter  [Fig 1; Col 3, line 45 – 50, line 59 – 63]. Barnes states that cylindrical target will sputter quickly between the magnetic cusps, leading to a high plasma density and sputter rate [Col 4, line 10 – 15, 29 – 34] 
it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the tube target of Wang and created the RF coil DC bias and multipole field as disclosed by Barnes to create intense plasma regions that are sustained. As taught by Barnes, the use of this set up create high sputter rates and plasma density. Furthermore, given that Wang and Barnes are directed to hollow target tubes, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Wang with that of Barnes. As shown in Figure 1, the RF coil and multipole field are orthogonal to each other and are controllable by adjusting the voltage. 

Regarding claims 32, Wang in view of Barnes Teaches the invention as applied above in claim 18. The claim limitation of claim 32 does not appear to limit an “apparatus for forming a core-shell nanoparticle” given that the limitation appears to be related to Fig 1. of the instant invention where the core-shell nanoparticles, after being formed, are combined with a matrix material, which would not limit the apparatus of making the core-shell particles itself. 
However, for purposes of compact prosecution and clarity of the record, Wang teaches a multi-source system wherein the formed nanoparticles can be combined with other formed nanoparticles from another apparatus for forming nanoparticles, which are combined in a stream and co-deposited [Fig 11.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the apparatus for forming core-shell nanoparticles disclosed in Fig 22 of Wang, with an additional apparatus for forming nanoparticles, so as to deposit the core-shell nanoparticles and additional nanoparticles simultaneously. 

Regarding claims 33 and 34, Wang in view of Barnes teaches the invention as applied above in claim 18. Wang teaches a multi-source system wherein the formed nanoparticles can be combined with other formed nanoparticles from another apparatus for forming nanoparticles, which are combined in a funnel surrounded by a magnetic coil [Fig 11.]. Wherein the two sets of nanoparticles held within the funnel surround by the magnetic coil meets the claimed limitation of a structured magnetic structure comprising two or more nanoparticles attached/held in relation to one another, given they are held within a magnetic field funnel. The nanoparticle within the streams would have an external and internal structure (i.e. core shell), meeting the claimed limitations of claim 33 and claim 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the apparatus for forming core-shell nanoparticles disclosed in Fig 22 of Wang, with an additional apparatus for forming nanoparticles, so as to deposit the core-shell nanoparticles and additional nanoparticles simultaneously. 
The claim limitation of claims 34 does not appear to differentiate the claimed apparatus from the prior because claim 34 is a limitation directed to a property of the material being worked upon. Claim 34 is treated here for the purposes of compact prosecution

Neither the manner of operating a device nor the material/article worked upon further limits an apparatus claim and does not differentiate a claimed apparatus from the prior art (See MPEP 2115 and 2114 II)

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2012/0181171, cited in Office Action of 02/11/2022) in view of Barnes (US 5,178,739), as applied to claim 18 above, in further view of Szczyrbows (DE4025231A, using espacenet translation) 

Regarding claim 31, Wang in view of Barnes teaches the invention as applied above in claim 18. Wang does not explicitly teach controlling the magnet/magnetic field with a computer program. 
Szczyrbows teaches an apparatus for the sputtering of a target material [0001]. Szczyrbows teaches that a process computer can be used to measure variables of the process and control/regulates variables such as cathode current and magnetic field strength [0009].
it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the apparatus of Wang in view of Barnes and used a process computer to measure and regulate the variables of the sputtering process including the magnetic field as taught by Szczyrbows. Given that Wang, Barnes, and Szczyrbows are directed to sputtering apparatuses, and that Szczyrbows teaches that the process computer can regulates the variables of the process, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results by using a process computer to regulate the magnetic field of the Wang in view of Barnes. 


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2012/0181171, cited in Office Action of 02/11/2022) in view of Barnes (US 5,178,739), as applied to claim 18 above, in further view of Wang (US2015/0352210, henceforth US 210’, cited in Office Action of 02/11/2022)

Regarding claim 36, Wang in view of Barnes Teaches the invention as applied above in claim 18. Wang does not explicitly teach using a collation solution but teaches the formed nanoparticles can be deposited on any suitable substrate or collection device [0054]. 

US 210’ teaches an apparatus for the production and growth of particles from released atoms including using a target material [Abstract]. US 210’ teaches that the apparatus includes a collection device that said collection device can be washed or dissolve to form a dispersion of the particles in solution. US 210’ also states that there are various applications to have said particles dispersed in solution [0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the substrate of Wang and used a collection device that could be washed to disperse the formed nanoparticles in solution, as taught by US 210’. As taught by US 210’ there are various application for having the particles dispersed in solution. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in combining to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).
It is noted that the claim limitation of claim 36 do not appear to differentiate the claimed apparatus from the prior because claim 36 is directed to intended use of the formed product of the apparatus, that is, taking the formed core-shell magnetic nanoparticles and collating in solution, which would be related to material worked upon and its intended use and not impart a structure/limitation on the apparatus under examiner. It is treated here for the purposes of compact prosecution. 
Neither the manner of operating a device nor the material/article worked upon further limits an apparatus claim and does not differentiate a claimed apparatus from the prior art (See MPEP 2115 and 2114 II)

                                                                                                                                                                                     
Response to Arguments
Applicant's amendment, and arguments thereto, filed on 06/03/2022 have overcome the previous rejection set forth. The examiner agrees that He does not explicitly teach two sub-generators that are orthogonal to each other. 
However, upon further consideration, a new rejection is made of;
Claims 18 – 19, 30, 32 – 35, and 37 – 38 under 35 U.S.C. 103 over Wang (US2012/0181171) in view of Barnes (US 5,178,739)
Claim 31 under 35 U.S.C. 103 over Wang (US2012/0181171) in view of Barnes (US 5,178,739) and in further view of Szczyrbows (DE4025231A, using espacenet translation) 
Claim 36 under 35 U.S.C. 103 over Wang (US2012/0181171) in view of Barnes (US 5,178,739) and in further view of Wang (US2015/0352210)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735